Citation Nr: 1455771	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  12-27 539A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to May 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

In July 2014, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The issue of entitlement to service connection for tinnitus has been raised by the record by testimony provided in the July 2014 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


REMAND

The Board finds that additional development is required before the Veteran's claim for service connection for bilateral hearing loss is decided.

At a March 2012 VA examination, the Veteran was diagnosed with bilateral sensorineural hearing loss.  The Veteran reported that he had experienced hearing loss since service as he was exposed to consistent artillery fire as he was an artilleryman during service.  The examiner reported that excessive military noise exposure did not cause, nor did it contribute to the Veteran's hearing loss.  The examiner noted that the Veteran's hearing loss was normal upon separation and there was no evidence of a temporary threshold shift due to excess noise.  Also noted was that the Veteran's service medical records were silent for complaints of tinnitus, hearing loss, or other ear related trouble.  A review of the hearing loss questionnaire shows that the Veteran's record was not reviewed but a patient history form was completed.  

The value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion.  Bloom v. West, 12 Vet. App. 185 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177 (1995).  A medical opinion may not be discounted solely because a medical professional did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Rather, the question is whether the medical professional was informed of all relevant facts in rendering a medical opinion.  The Board finds that the March 2012 VA audiologist should have reviewed the claims file as the file contains in-service hearing test results that are pertinent to the claim.  While the VA audiologist referenced service treatment records in the report, the indication that no review of the Veteran claims file was conducted calls into question the consistency of the audiological examination.  

Once VA undertakes the effort to provide an examination, even if not statutorily obligated to do so, VA must provide an adequate one or notify the claimant when one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007). Therefore, the Veteran should be provided another VA examination to determine the nature of any current bilateral hearing loss disability and the examiner must review the Veteran's claims file as part of the examination, and also must consider the Veteran's contention that he has experienced hearing loss during and since service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination to determine the nature and etiology of bilateral hearing loss.  The examiner should perform all indicated test and studies.  The entire claims file must be reviewed and the examiner must note that review.  The examiner should provide an opinion on whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral hearing loss is related to active service.  In providing the requested opinion, the examiner should comment on the audiometric findings recorded on induction and separation examinations.  The significance, if any, of acuity shifts in the audiometric results should be addressed.  The examiner must also take into consideration the Veteran's statements as to onset and continuity of hearing loss.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should also discuss any relevant post-service noise exposure.  A complete rationale for all conclusions reached should be clearly set forth in a written report.

2.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

